Per Curiam.

We have not adopted the rule of the English court of K. B. that the plaintiff is out of court if he does' not *91declare in one year after the defendant's appearance. But, there being no attorney employed in this case, the copy of the declaration and notice of the rule to plead, ought to have been served oii the defendant personally, or by leaving them at his usua place of abode. The proceedings must, therefore, be set aside
Rule granted, (a)

 See S. P. Cheetham v. Lewis, (5 Caines' Rep. 256.)